                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 INVENTERGY LBS, LLC,

                          Plaintiff,
                                                                     C.A. No. 1:19-cv-00365-MN
                v.

 WHISTLE LABS, INC.,

                          Defendant.


                 JOINT STIPULATION AND ORDER TO EXTEND TIME

       Plaintiff Inventergy LBS, LLC and Defendant Whistle Labs, Inc. (“Whistle Labs”), by and

through their respective undersigned counsel, hereby agree and stipulate that the time for Whistle

Labs to move, answer, or otherwise respond to the Complaint is hereby extended through and

including April 17, 2019.

       The extension of time is necessary so that Whistle Labs has sufficient time to investigate

the allegations in the Complaint.

Dated: March 7, 2019

 DEVLIN LAW FIRM LLC                                    MORGAN, LEWIS & BOCKIUS LLP


 /s/Timothy Devlin                                      /s/Amy M. Dudash
 Timothy Devlin (#4241)                                 Amy M. Dudash (# 5741)
 1306 N. Broom Street, 1st Floor                        The Nemours Building
 Wilmington, DE 19806                                   1007 N. Orange Street, Suite 501
  (302) 449-9010                                        Wilmington, DE 19801
 tdevlin@devlinlawfirm.com                              (302) 574-3000
                                                        amy.dudash@morganlewis.com
 Attorney for Plaintiff
 Inventergy LBS, LLC                                    Attorney for Whistle Labs, Inc.




       SO ORDERED this                 day of March, 2019.
The Honorable Maryellen Noreika
United States District Court Judge
